Mr. Justice Gordon
delivered the opinion of the court,
By the Act of February-27th 1860, all taxes assessed by the city of Allegheny, were made liens upon the real estate upon which they were assessed, and were to have priority over and to be fully paid before any other lien whatever. In like manner, the county taxes were made a lien by the Act of April 5th 1844, extending the. act for the city and county of Philadelphia, approved February 3d 1824, to the county of Allegheny. Thus, there is no controversy but that the city and county taxes, embraced in the, present contention, were liens upon the Ackley property, and that they had precedence to the mortgage of the appellant. What then is there to postpone them and give the mortgage the preference ? It is said, the fault of the collector in not making the taxes out of personal property found on the premises during the life of his warrant. But the default of the collector neither paid the taxes nor discharged the property on which they were assessed. These taxes were charged upon the realty, they might have been made from the personalty of the tenant in possession of the premises, but they were not so made, and hence the realty continued bound. Sup*349pose a judgment to have had precedence of the appellant’s mortgage, could it be effectively urged, that an execution had been issued thereon, and that the sheriff had neglected to levy on the personal property of the defendant? What court would listen to a proposition so absurd ? Why, then, should a proposition exactly similar, be entertained in the case in hand ? It cannot be; and the more so, that there is little doubt but that the legislature had in view, in the passage of the acts above mentioned, among other things, the protection of the city and county from just such defaults of collectors as we find in this case. It was certainly intended that the property should, at all events, be liable for the taxes assessed against it. An attempt has been made to assimilate this case to one falling within the purview of the Act of 1844. But this is a failure, as that act not only does not primarily charge the taxes upon the lands assessed, but in express terms provides that they shall not be so charged if personal property be found upon them sufficient to pay such taxes. The acts under consideration are the very converse of this; for, without any regard whatever to personal property, the taxes are, from the first, a lien upon the realty, and upon distribution, on sale of that realty, they are to be preferred to all other liens.
Decree affirmed.